DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/653,041 of KIM et al. for “DRIVER ASSISTANCE SYSTEM, METHOD FOR CONTROLLING THE SAME, AND RADAR DEVICE” filed on October 15, 2019 has been examined.
Claims 1-20 are pending.

Drawings
Drawings Figures 1-8 submitted on October 15, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Claims Objections
Claim 3 is objected to because of the following informalities: the claim contains a comma (“,”) right before the full stop (“.”). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of REARDON (U.S. Publication No. 2015/0232028 A1) hereinafter “Reardon” in view of the Prior Art of SCHWINDT et al. (U.S. Publication No. 2013/0063257 A1) hereinafter “Schwindt”.
As to claim 1, Reardon discloses a driver assistance system (blind spot detection system 10, shown in Figures 1, 2a, 2b and described in Paragraphs 0021-0026) comprising: a first radar sensor (a first sensor 44 of sensor system 36 may be a radar system, shown in Figure 1 and described in Paragraphs 0024-0025) configured to monitor a first rear-lateral sense region (rejoin 42 associated with a right rear corner 46 of vehicle 12), and acquire first radar data from the first rear-lateral sense region (detect the presence of a vehicle in blind spot areas as indicated by the arcuate lines 42 associated with a right rear corner 46 of vehicle 12); a second radar sensor (second sensor 48 of sensor system 36 may be a radar system, shown in Figure 1 and described in Paragraphs 0024-0025) configured to monitor a second rear-lateral sense region (rejoin 42 associated with a left rear corner 50 of vehicle 12), configured to acquire second radar data from the second rear-lateral sense region (detect the presence of vehicle 40 in blind spot areas as indicated by the arcuate lines 42 associated with a left rear corner 50 of vehicle 12), receive the first radar data from the first radar sensor through communication, and identify an object based on the first radar data or the second radar data (The first and second sensors 46 and 50 utilize well known radar or ultrasonic technology to detect the presence of the second vehicle 40 in blind spot areas as indicated by the arcuate lines 42 in FIG. 1 to the rear and right and left sides of the vehicle 12, shown in Figures 1, 2a, 2b and described in Paragraph 0025); and at least one human machine interface (HMI) (visual alert display device 28, shown in Figures 2a, 2b and described in Paragraph 0023) configured to display a warning control signal through in-vehicle communication when the second radar sensor performs warning decision (visual alert display device 28 is also provided within the housing 16 that provides a visually observable alert that is visible on the surface of the mirror 18. The visual alert display device may be a light source such as a light bulb or a light emitting diode (LED). In one embodiment, the visual alert display device may be a ring-shaped LED that is disposed around a lens 32 of the video camera 26 including detect the presence of the second vehicle 40 in blind spot areas as indicated by the arcuate lines 42 in FIG. 1 to the rear and right and left sides of the vehicle 12, described in Paragraph 0024-0025). 
Reardon does not expressly disclose the communication being Direct communication.
Schwindt discloses a driver's assistance system (system 100, shown in Figure 1), receive the radar data from the radar sensors through Direct communication (shown in Figure 1 and described in Paragraphs 0014-0015).
Thus, given the system of Reardon and having the teaching of Schwindt, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of Schwindt that discloses direct communication from each radar sensor into the system of Reardon, in order to have a driver assistance system comprising: a first radar sensor configured to monitor a first rear-lateral sense region, and acquire first radar data from the first rear-lateral sense region; a second radar sensor configured to monitor a second rear-lateral sense region, configured to acquire second radar data from the second rear-lateral sense region, receive the first radar data from the first radar sensor through Direct communication, and identify an object based on the first radar data or the second radar data; and at least one human machine interface (HMI) configured to display a warning described in Paragraphs 0002-0003 of Schwindt), which enhances safety and user experience.
As to claim 2, the combination of Reardon and Schwindt as set forth above in claim 1, and further having the disclosure of Schwindt that discloses an object is detected in the blind spot (step 301), the control unit 101 attempts to determine the actual speed of the object in the blind spot based on data received from the right blind spot sensor 105 (step 403). The actual speed of the object is then compared to a threshold (step 405). In some systems, the threshold is a static value set at the time of manufacture while in other systems the threshold is a value calculated based on the speed of the host vehicle. If the system is able to determine that the actual speed of the object is less than a threshold (step 405), the system determines that it is a stationary object such as a utility pole of a parked vehicle (step 407). The system does not generate a BSD signal. If the system determines that the speed of the object is greater than the threshold (step 405), then the system determines that the object is moving (step 409) and triggers the BSD signal (step 411) (shown in Figure 4 and described in Paragraph 0019), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Reardon and Schwindt, in order to have wherein the second radar sensor is configured to perform the warning decision either when the object is identified in a predetermined threshold sense region or when the object is approaching the sense 
As to claim 8, recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 8. Accordingly, claim 8 is rejected by the combination of Reardon and Schwindt under the same rationale as set forth above with respect to claim 1.
As to claim 9, recites a method that parallels the system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 9. Accordingly, claim 9 is rejected by the combination of Reardon and Schwindt under the same rationale as set forth above with respect to claim 2.
As to claim 15, recites a device that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected by the combination of Reardon and Schwindt under the same rationale as set forth above with respect to claim 1.
As to claim 16, recites a method that parallels the system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 16. Accordingly, claim 16 is rejected by the combination of Reardon and Schwindt under the same rationale as set forth above with respect to claim 2.




Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:
As to claim 3, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 3, comprising limitations: wherein the second radar sensor is configured to transmit the warning control signal to the first radar sensor through the Direct communication when the warning decision is carried out, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: wherein the second radar sensor is configured to calculate route information including curve information of a road on which a vehicle is traveling, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 10, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 10, comprising limitations: wherein the identifying the object further comprises: transmitting the warning control signal to the first radar sensor through the Direct communication, when the warning decision is carried out, i.e. in the particular 
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: calculating route information including curve information of a road on which a vehicle is traveling, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: wherein: the second radar sensor is configured to transmit the warning control signal to the first radar sensor through the Direct communication when the warning decision is carried out, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 18, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 18, comprising limitations: wherein the second radar sensor is configured to calculate route information including curve information of a road on which a vehicle is traveling, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2010/0286875 A1 of Inoue, discloses a sensor system has object detection sensors 4 which are mounted on door mirrors 2 and have a parking space search mode for searching for an object within ranges extending laterally from a vehicle 14, and a vehicle monitoring mode for searching for an object in rear lateral sides of the vehicle 14 by folding and retracting the door mirrors 2; and a control section 7 for causing the object detection sensors 4 to be driven when the vehicle 14 travels at a speed equal to or less than a prescribed value, and for making a search frequency of the object detection sensors 4 higher in the parking space search mode than in the vehicle monitoring mode.

U.S. Publication No. 2017/0115378 A1 of HAGHIGHI et al, discloses a method and system for testing and evaluating a response of an automotive radar system for a specific automotive safety scenario, wherein the method and system generates a simulated reflected radar signature corresponding to at least one virtual target in a specific virtual scenario. The simulated radar signature is generated from one or more of: a pre-recorded real reflected radar signature from at least one real target in a 

U.S. Publication No. 2017/0305375 A1 of ABT et al, discloses a vehicle safety system including a detection system and a related method. The detection system is arranged to detect objects and includes at least two detectors. At least one control unit is arranged to determine that an object that is detected by an initial detector is classified as a confirmed object for the initial detector in its initial coverage area. The control unit is also arranged to determine whether at least one detection of another detector is from the same object. If so, a first preliminary detection of the other detector is classified as an intermediate low quality confirmed object for the other detector. A confirmed object is considered as a more reliable detection than a low quality confirmed object, which in turn is considered as a more reliable detection than a preliminary detection.

U.S. Publication No. 2017/0307732 A1 of HAGHIGHI et al, discloses a method and system for testing and evaluating a response of an automotive radar system for a specific automotive safety scenario, wherein the method and system generates a simulated reflected radar signature corresponding to at least one virtual target in a specific virtual scenario. The simulated radar signature is generated from one or more of: a pre-recorded real reflected radar signature from at least one real target in a specific real scenario, an analytical representation of a radar target signature from at least one virtual target in a specific virtual scenario.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/SISAY YACOB/						July 31, 2021                     Primary Examiner, Art Unit 2685